United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.H., Appellant
and
U.S. POSTAL SERVICE, EMBARCADERO
POSTAL CENTER, San Francisco, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-609
Issued: July 18, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 19, 2012 appellant filed a timely appeal of a December 7, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP) terminating her benefits.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of the case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
compensation benefits effective July 3, 2011; and (2) whether appellant met her burden of proof
in establishing continuing disability on or after July 3, 2011.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On September 15, 2004 appellant, then a 41-year-old mail handler, filed a traumatic
injury claim alleging that she injured her lower back and right hand that date when she fell while
trying to unload cages from a truck. OWCP assigned File No. xxxxxx781 and accepted her
claim for lumbar and neck sprains and a contusion of the right hand. On May 23, 2006
appellant’s attending physician stated that appellant’s neck pain had resolved with physical
therapy and that she had minimal occasional lower back pain. He released appellant to return to
full duties with no restrictions. Magnetic resonance imaging (MRI) scans demonstrated disc
desiccation at L5-S1 and disc protrusion at C5-6 and C6-7.
On May 30, 2008 appellant filed a traumatic injury claim alleging that she sustained a
low back strain and sprain on May 22, 2008 while opening a mail container. OWCP assigned
File No. xxxxxx670, which became the master file for both claims. It accepted a sprain of the
lumbosacral joint and ligament on July 22, 2008. Appellant underwent a magnetic resonance
imaging (MRI) scan on August 15, 2008 which demonstrated L4-5 degenerative disc disease
with left lateral protrusion and bulge as well as L5-S1 retrolisthesis and degenerative disc
disease.
Appellant accepted a light-duty position on February 5, 2008 working eight hours a day
with restrictions. She underwent an epidural steroid injection on April 28, 2009. Appellant
underwent a second MRI scan on June 1, 2009 which demonstrated degenerative disc disease
with retrolisthesis at L3-4 and L5-S1 with L4-5 moderate left neural foraminal narrowing and
canal stenosis.
Appellant filed a recurrence of disability claim on September 10, 2009 alleging that on
that date she was sent home as there was no work available and no accommodations possible at
the employing establishment. She returned to work on February 15, 2010 and OWCP stopped
her compensation benefits.
Appellant filed a second recurrence of disability claim on August 13, 2010 noting that the
employing establishment removed her light-duty position on that date and sent her home. She
received a letter dated August 13, 2010 from the employing establishment stating that under the
National Reassessment Process (NRP), there were no available necessary tasks within her
medical restrictions. OWCP authorized compensation benefits entering her on the periodic rolls.
Dr. Joel Weddington, an orthopedic surgeon, completed reports on July 12, August 4
and 25, 2010 diagnosing chronic low back pain and lumbar degenerative disc disease. He stated
that appellant could work with restrictions. Appellant underwent an MRI scan on August 13,
2010 which demonstrated a disc bulge at L4-5 with neural foraminal stenosis as well as a diffuse
disc bulge at L5-S1.
In a letter dated September 13, 2010, OWCP requested that Dr. Weddington provide
appellant’s physical limitations resulting from her work-related conditions. Dr. Weddington
responded on September 22, 2010 and diagnosed multilevel degenerative disc disease and
lumbar sprain/strain based on her MRI scan. He completed a work capacity evaluation and
indicated that appellant could perform light-duty work for eight hours a day. In a note dated

2

November 10, 2010, Dr. Weddington diagnosed multilevel degenerative disc disease and chronic
low back pain. On January 5, 2011 Dr. Michael E. Hebrard, a physician Board-certified in
physical medicine, examined appellant and diagnosed lumbar spondylosis with chronic lumbar
discogenic pain and lumbar spondylolisthesis.
OWCP referred appellant for a second opinion evaluation. Dr. J. Hearst Welborn, Jr., a
Board-certified orthopedic surgeon, examined appellant on January 19, 2011 and found that she
had recovered from her work-related lumbar strain. He stated that appellant’s current condition
was lumbar degenerative disc disease. Dr. Welborn stated that appellant’s continued low back
pain was due to lumbosacral radiculopathy, degenerative disc disease and lumbar disc protrusion
which were not causally related to her employment injury. He stated that appellant had no
limitations due to her work-related disability, but was restricted to sedentary work due to her
preexisting lumbar degenerative disc disease. Dr. Welborn completed a work capacity
evaluation and concluded that appellant could work eight hours a day with restrictions.
On January 31, 2011 OWCP determined that there was a conflict of medical opinion
evidence between Dr. Hebrard and Dr. Welborn regarding the relationship between her current
back condition and disability and her accepted employment injury. It prepared a statement of
accepted facts and questions to be addressed by the referee physician. The statement included
OWCP definitions on aggravation, acceleration and precipitation to be used by the referee in
forming a narrative response to the questions asked.
On February 8, 2011 Dr. Hebrard noted that appellant experienced increased symptoms
in October 2010 and diagnosed lumbar strain, chronic, intermittent sciatica and lumbosacral
sprain.
In a report dated February 28, 2011, Dr. J.C. Pickett, a Board-certified orthopedic
surgeon, performed an impartial medical examination. He noted appellant’s history of injury and
reviewed the statement of accepted facts. Dr. Pickett listed findings on physical examination
including hypoactive reflexes at the patellar level and no evidence of atrophy in the lower
extremities. He found tenderness in the low back, positive Goldthwaite testing and painful
straight leg raising at 80 degrees on both sides. Dr. Pickett found limited range of motion in
appellant’s back. He reviewed appellant’s MRI scans and noted the protrusion of the nucleus
pulposus at L4-5. Dr. Pickett stated, “It is suggested that the attending physician be asked to
review their notes to determine whether the two falls could have any effect on the appearance
now of lumbosacral disc disease, principally at the L4-5 on the left side.” He concluded,
“Absent any alteration or change in the diagnosis or feelings regarding this, this patient has no
residual or disability secondary to the two falls of 2004 and 2008 and therefore is not a qualified
injured worker.” Dr. Pickett completed a work capacity evaluation and stated that appellant
could not perform her usual job due to pain.
In a note dated March 7, 2011, Dr. William R. Campbell, an osteopath, stated that
appellant’s recent increased symptoms were due to the May 22, 2008 employment injury. He
stated that appellant would continue to experience periods of increased symptoms which would
require medical care.

3

OWCP proposed to terminate appellant’s compensation benefits by letter dated
May 17, 2011. It found that Dr. Pickett’s report established that appellant’s accepted condition
had ceased with no residuals or disability.
By decision dated July 1, 2011, OWCP terminated appellant’s medical and wage-loss
benefits effective July 3, 2011.
On August 18, 2011 Dr. Hebrard addressed appellant’s history of injury and reviewed the
medical evidence in the record. He provided detailed findings on physical examination including
limited range of motion of the spine, involuntary guarding in the lumbar paraspinal muscles,
normal sensory examination and loss of muscle strength in the ankle dorsiflexion. Dr. Hebrard
diagnosed lumbar strain and lumbar radiculitis on the left. He stated, “It is the opinion of the
undersigned with reasonable medical certainty that [appellant’s] ongoing condition secondary to
the May 22, 2008 injury … arose out of as well as in the course of her employment and further
that the diagnosis was inadequate. I also opine that her condition was aggravated by her
assignment to a work duty that required prolonged standing, twisting and bending at the waist.”
Dr. Hebrard stated that appellant’s accepted employment injury strained her lumbar muscles and
that her continued work activities of prolonged standing, twisting and bending irritated the
intervertebral discs, aggravating her condition. He concluded:
“It is true that a large portion of the population experience degenerative changes
to the lumbar spine and have abnormal findings who have no history of back or
leg problems, but in conjunction with the clinical evaluations and the history of
injury, it is medically reasonable to conclude that if not for the industrially-related
injury of May 22, 2008, she would not be experiencing her current symptoms and
that this condition not only arose out of and during the course of her employment
but also has ongoing residuals. It is also my opinion that the diagnosis of
lumbosacral strain/sprain is not an accurate description of her ongoing
symptomatology.”
Appellant requested reconsideration on August 18, 2011. Dr. Hebrard completed notes
dated September 29 and October 27, 2011 and diagnosed lumbosacral sprain, lumbar radiculitis
and lumbar herniated disc. He opined that appellant’s current conditions were employment
related. Dr. Hebrard stated, “Based on the fact that twisting, turning, bending, reaching, lifting
and pushing activities have created an environment where there is a significant amount of
ongoing micro trauma to the anterior and posterior columns of the spine which would be the
intervertebral discs and facet joints. It is medically reasonable to draw the conclusion to causal
relationship between what she does industrially and based on her current conditions [these] do
coincide with one another as a causal relationship between what she does for employment and
her current condition at this time.”
By decision dated December 7, 2011, OWCP denied modification of the July 1, 2011
decision finding that Dr. Hebrard was part of the initial conflict resolved by Dr. Pickett.

4

LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.2 After it has
determined that an employee has disability causally related to his or her federal employment,
OWCP may not terminate compensation without establishing that the disability has ceased or
that it is no longer related to the employment.3 Furthermore, the right to medical benefits for an
accepted condition is not limited to the period of entitlement for disability.4 To terminate
authorization for medical treatment, OWCP must establish that appellant no longer has residuals
of an employment-related condition which require further medical treatment.5
When there are opposing reports of virtually equal weight and rationale, the case will be
referred to an impartial medical specialist pursuant to section 8123(a) of FECA which provides
that, if there is disagreement between the physician making the examination for the United States
and the physician of the employee, the Secretary shall appoint a third physician who shall make
an examination and resolve the conflict of medical evidence.6 This is called a referee
examination and OWCP will select a physician who is qualified in the appropriate specialty and
who has no prior connection with the case.7
In situations where there are opposing medical reports of virtually equal weight and
rationale, and the case is referred to an impartial medical specialist for the purpose of resolving
the conflict, the opinion of such specialist, if sufficiently well rationalized and based on a proper
factual background, must be given special weight.8
ANALYSIS -- ISSUE 1
Appellant sustained two back injuries, one on September 15, 2004 and the other on
May 22, 2008, both of which were accepted for lumbar strain or sprain. She underwent
diagnostic testing that revealed degenerative disease of the lumbar spine. Appellant’s attending
physicians, Drs. Weddington and Hebrard, opined that her continuing condition was due to her
accepted employment injury. OWCP referred appellant to a second opinion physician,
Dr. Welborn, who found that appellant had no residuals of her accepted lumbar condition and
noted that her current condition and disability were due to degenerative joint disease that had no
relationship to her employment. Due to this conflict of medical opinion evidence, OWCP

2

Mohamed Yunis, 42 ECAB 325, 334 (1991).

3

Id.

4

Furman G. Peake, 41 ECAB 361, 364 (1990).

5

Id.

6

5 U.S.C. §§ 8101-8193, 8123; B.C., 58 ECAB 111 (2006); M.S., 58 ECAB 328 (2007).

7

R.C., 58 ECAB 238 (2006).

8

Nathan L. Harrell, 41 ECAB 401, 407 (1990).

5

referred appellant, a statement of accepted facts and a list of questions to Dr. Pickett, for an
impartial medical examination.
The Board finds that Dr. Pickett’s report is not sufficient to resolve the conflict of
medical opinion evidence. Dr. Pickett reviewed the statement of accepted facts, the medical
records and provided findings on physical examination. When addressing the issue of whether
appellant’s current condition was related to her federal employment, Dr. Pickett suggested that
OWCP request clarification from her attending physicians. He was asked to address whether
appellant had residuals of her accepted injuries or whether any conditions were related to
preexisting conditions. Dr. Pickett was provided with OWCP’s definitions as to aggravation,
acceleration and precipitation and requested to submit a narrative response to the questions on
causal relation. He recommended that the attending physicians be asked to review their notes to
determine whether the two falls could have any effect on appellant’s lumbosacral disc disease at
the L4-5 on the left. Dr. Pickett did not clearly address this central aspect of the case, but instead
suggested that OWCP undertake further development. His report is not sufficient to resolve the
conflict of medical evidence. As there is an unresolved conflict of medical evidence, the Board
finds that OWCP failed to meet its burden of proof to terminate appellant’s compensation and
medical benefits effective July 3, 2011.9
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
compensation and medical benefits effective July 3, 2011.

9

Due to the Board’s determination on the termination issue, it is not necessary to discuss whether appellant has
established continuing disability on or after July 3, 2011.

6

ORDER
IT IS HEREBY ORDERED THAT the December 7, 2011 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: July 18, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

